JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court *452for the District of Columbia and on the brief and appendix filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed June 30, 2008 be affirmed. Lower courts have no supervisory authority over the Supreme Court or its employees. See, e.g., Marin v. Suter, 956 F.2d 339, 340 (D.C.Cir.1992) (per curiam). Furthermore, clerks enjoy absolute immunity from damages for performance of tasks that are an integral part of the judicial process, see Sindram v. Suda, 986 F.2d 1459, 1460 (D.C.Cir.1993) (per curiam), and the district court correctly held that the Attorney General is without authority to dissolve such immunity.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.